Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 04/08/2021 have been fully considered but they are not persuasive.
Applicant argues “the term "partially" is removed from the claim” (Page 5, last paragraph, lines 7-8).
However, examiner respectfully disagrees.
In claims 8 and 20 at line 2, “partially” still exists.
Therefore, examiner maintains his position.

Applicant argues “the nature of the transition device in the context of a microwave device that includes a cooking cavity microwave device that includes a cooking cavity. Accordingly, the cited references fail to disclose the antenna in the context of the claimed invention when considered alone or in combination” (Page 6, bottom line to Page 7, lines 1-3).
However, examiner respectfully disagrees.
“A cooking cavity of a microwave device” is an intended use and is not included in the body of the claim 1.
Therefore, examiner maintains his position.

Applicant argues “claim 1 is amended in this response and the disclosure of Biglarbegian also fails to disclose, expressly or inherently, every element of claim 1 as amended.” (Page 7, lines 10-11)
However, examiner respectfully disagrees.
a hollow waveguide such as “the waveguide channel 114”; P69:11-12, Fig. 1, 13) configured to transmit energy such as to “generate the electromagnetic signaling”; P29:9 to a cooking cavity (intended use for a cooking cavity) of a microwave device such as a corresponding microwave antenna device; P26:5 comprising a transition device such as “the microstrip-to -waveguide transition 224”; P64:5, Figs. 1 and 13.
Therefore, examiner maintains his position.

Applicant argues “claim 1 is amended in this response and the disclosure of Biglarbegian also fails to disclose, expressly or inherently, every element of claim 1 as amended.” (Page 7, lines 10-11)
However, examiner respectfully disagrees.
Biglarbegian discloses a hollow waveguide such as “the waveguide channel 114”; P69:11-12, Fig. 1, 13) configured to transmit energy such as to “generate the electromagnetic signaling”; P29:9 to a cooking cavity (intended use for a cooking cavity) of a microwave device such as a corresponding microwave antenna device; P26:5 comprising a transition device such as “the microstrip-to -waveguide transition 224”; P64:5, Figs. 1 and 13.
Therefore, examiner maintains his position.

Applicant argues “Claim 16 is amended to recite similar elements to those discussed in reference to claim 1. Accordingly, it is submitted that Biglarbegian failed to anticipate or otherwise render obvious every element of claim 16 as amended.” (Page 8, lines 1-3)
However, examiner respectfully disagrees.
Examiner repeats the same answer as the above.
Therefore, examiner maintains his position.

Claim Objections


Claim Rejections - 35 USC § 112
A part of the previous 112(b) is withdrawn and the following is still maintained and new 112(b) are applied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 and their dependents claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 and 20 at line 2, “partially” is indefinite what the degree/level of partiality is.
In claims 1 and 16 both at line 6, “an antenna that extends through the inlet wall” is not clear if it is within a scope of a hollow waveguide comprising a transition device or out of the scope of the hollow waveguide comprising a transition device because the structures and functions between a hollow waveguide comprising a transition device and an antenna are different and the Spec discloses only “a probe 30 or antenna extending through the inlet wall 16 from the transmission line 14. The probe 30 may extend along the longitudinal axis L of the waveguide 12 from a proximal end portion 30a at the inlet wall 16 to a distal end portion 30b” (Para. 15, lines 2-6) wherein Figs. 1-4 discloses only a probe 30 but antenna is NOT disclosed and antenna is indefinite.

In claims 17-20, the preamble of dependent claims 17-20 to independent claim 16 is inconsistent with preamble of claim 16 and the scope of the preamble of dependent claims 17-20 are indefinite if it is same as the scope of the preamble of claim 16 or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudspeth (US 4,783,639).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Hudspeth teaches
A hollow waveguide (a rectangular waveguide section 12 defining a microwave cavity 11 and having a rectangular cross section; C3:31-33) configured to transmit energy (microwave power; C11:29) to a cooking cavity (intended use for a cooking cavity, and Hudspeth’s microwave cavity 11 can be used as a user specific application such as a cooking cavity) of a microwave device (a wideband microwave diplexer 10; C3:29-30) comprising a transition device (a transition between transmission line propagation and waveguide propagation for microwave power substantially within the 12 GHz band; C4:16-18, the end of Preamble), the transition device comprising:

a rectangular structure (a rectangular waveguide section 12 defining a microwave cavity 11; C3:31-32, Figs. 1,3

    PNG
    media_image1.png
    342
    409
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    498
    media_image2.png
    Greyscale

) comprising an inlet wall (“Inlet Wall”, Fig. 3

    PNG
    media_image3.png
    340
    500
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    204
    466
    media_image4.png
    Greyscale
) and an interior volume (a microwave cavity 11; C3:31-32, Figs. 1,3 ) extending from the inlet wall along a first longitudinal axis (the vertical axis along “A substantially cylindrical dipole leg 112”; 8:40, Fig. 3), wherein the inlet wall receives a transmission line (The short segment 98 and the dipole assembly together comprising the T-shaped band pass resonator portion 96; C8:5-6, Figs. 1,3,6-7) comprising an antenna (A substantially cylindrical dipole leg 112; , Figs. 3,6) forming that extends through the inlet wall, wherein the antenna forms a proximal end (the top end of “112”; Figs. 3,6) proximate to the inlet wall and a distal end (the bottom end of “112”; Figs. 3,6) that extends into the interior volume of the rectangular structure (“Inlet Wall” can receive an antenna and one side of an antenna close to the “Inlet Wall” inside “cavity 11”, Fig. 3); and

a channel (Channel; Fig. 1) formed in the rectangular structure, the channel comprising a base portion (the bottom surface of “Channel”; Fig. 1) forming a tuning surface (the resonant sidewalls enclosing the microwave propagation inside the “Channel”; Fig. 1), 

wherein the tuning surface is configured to extends (along the longitudinal body axis of “10”; Fig. 1) along a length (the longitudinal length of “10”; Fig. 1) of the antenna in a spaced configuration (intended use not comprising an antenna and “Inlet Wall” can receive an antenna through “cavity 11”, Fig. 3) parallel (intended use not comprising an antenna and “Inlet Wall” can horizontally place an antenna through “cavity 11”, Fig. 3) to the first longitudinal axis.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biglarbegian (US 2014/0285393).

	Regarding claim 1, Biglarbegian teaches 
A hollow waveguide (“a portion 1302 of the upper assembly 104” and “a corresponding portion 1304 of the substrate 206”; P64:2-4, Fig. 13 [having] the waveguide channel 114; P69:11-12, Fig. 1, 13

    PNG
    media_image5.png
    769
    508
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    423
    474
    media_image6.png
    Greyscale
  ) configured to transmit energy (generate the electromagnetic signaling; P29:9) to a cooking cavity (intended use for a cooking cavity, and Hudspeth’s microwave cavity 11 can be used as a user specific application such as a cooking cavity) of a microwave device (corresponding microwave antenna device; P26:5) comprising a transition device (the microstrip-to -waveguide transition 224; P64:5, Figs. 1 and 13 among Figs. 1-18 those are all same embodiment

    PNG
    media_image7.png
    349
    544
    media_image7.png
    Greyscale
), the transition device comprising:

an rectangular structure (the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) comprising an inlet wall (Inlet Wall; Fig. 13) and an interior volume (Internal Volume; Fig. 13) extending from the inlet wall along a first longitudinal axis  (“L” on the top surface of “1310”; Fig. 13), 

wherein the inlet wall receives a transmission line (a cable interconnect 122; P36:2-3, Fig. 2

    PNG
    media_image8.png
    263
    532
    media_image8.png
    Greyscale
 wherein the inlet wall is only structurally configured but does not comprise a transmission line comprising an antenna) comprising an antenna (“a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3  those are same as “322” and “334” in Fig 13

    PNG
    media_image9.png
    377
    574
    media_image9.png
    Greyscale
 [including] “the upper assembly 104 is in the 0o orientation (e.g., for a transmit mode)”; P38:7-9 wherein “104” in Fig. 1 and “1302” in Fig. 13 with 0o orientation is a transmitter meaning an transmitting antenna and, with 180o, a receiving antenna) that extends through the inlet wall, wherein the antenna forms a (Bottom End; Figs. 3, 13) proximate to the inlet wall and a distal end that extends into the interior volume of the elongated rectangular structure; and

a channel  (Channel; Fig. 13

    PNG
    media_image10.png
    432
    409
    media_image10.png
    Greyscale
) formed in the rectangular structure, wherein the tuning surface (the outer surface of “Base Portion”; Fig. 13 [including] exciting the probe element 334 via the RF signaling to generate corresponding EM signaling; P69:9-10 meaning consonance of the “corresponding EM signaling” at the “Channel”; Fig. 13), 

wherein the tuning surface extends along a length (the projected length of “a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3 [onto] the “Base Portion”; Fig. 13) of the antenna in a spaced configuration (the vertical distance as graphically shown in Fig. 13) parallel (parallel as shown in Fig. 13) to the longitudinal axis.

Regarding claim 2, Biglarbegian teaches
the first longitudinal axis (“L” on the top surface of “1310”; Fig. 13) extends parallel (parallel as shown in Fig. 13) to a length (a selection of a length of “a cable interconnect 122”; P36:2-3, Fig. 2) of the transmission line (a cable interconnect 122; P36:2-3, Fig. 2).

Regarding claim 3, Biglarbegian teaches
the channel (Channel; Fig. 13) is arranged transverse (perpendicular to “L”; Fig. 13) to the first longitudinal axis (“L” on the top surface of “1310”; Fig. 13) of the rectangular structure (the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) and extends through a width (the left-side length of “1302” and “1304”; Fig. 13) of the hollow waveguide (“a portion 1302 of the upper assembly 104” and “a corresponding portion 1304 of the substrate 206”; P64:2-4, Fig. 13 [having] the waveguide channel 114; P69:11-12, Fig. 1, 13).

	Regarding claim 4, Biglarbegian teaches
the channel (Channel; Fig. 13) comprises a first channel wall (“1st Wall”; Fig. 13

    PNG
    media_image11.png
    428
    476
    media_image11.png
    Greyscale
) and a second channel wall 
(“2nd Wall”; Fig. 13), wherein the first channel wall and the second channel wall are separated by the base portion (Base Portion; Fig. 13).

Regarding claim 5, Biglarbegian teaches
the hollow waveguide (“a portion 1302 of the upper assembly 104” and “a corresponding portion 1304 of the substrate 206”; P64:2-4, Fig. 13 [having] the waveguide channel 114; P69:11-12, Fig. 1, 13) receives the antenna (“a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3  those are same as “322” and “334” in Fig 13 [including] “the upper assembly 104 is in the 0o orientation (e.g., for a transmit mode)”; P38:7-9 wherein “104” in Fig. 1 and “1302” in Fig. 13 with 0o orientation is a transmitter meaning an transmitting antenna and, with 180o, a receiving antenna) and the distal end (the end of “334”; Fig. 13) terminates in the rectangular structure proximate (close to “334”; Fig. 13) to the second channel wall (“2nd Wall”; Fig. 13).

Regarding claim 6, Biglarbegian teaches
the channel (Channel; Fig. 13) forms a cavity (Upper Cavity 1306; P67:1-2, Fig. 13) extending from the inlet wall (Inlet Wall; Fig. 13) to a first channel wall (1st Wall; Fig.13).

Regarding claim 7, Biglarbegian teaches
the rectangular structure (the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) forms a contiguous interior volume (Upper Cavity 1306; P67:1-2 [including] the transition cavity portion 1310; P67:13-14; Fig. 13) that receives the antenna  (“a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3  those are same as “322” and “334” in Fig 13 [including] “the upper assembly 104 is in the 0o orientation (e.g., for a transmit mode)”; P38:7-9 wherein “104” in Fig. 1 and “1302” in Fig. 13 with 0o orientation is a transmitter meaning an transmitting antenna and, with 180o, a receiving antenna) from the inlet wall (Inlet Wall; Fig. 13).

Regarding claim 8, Biglarbegian teaches
(Upper Cavity 1306; P67:1-2 [including] the transition cavity portion 1310; P67:13-14; Fig. 13) is partially (a portion of “1306”; Fig. 13) bisected by the channel (Channel; Fig. 13) forming the cavity (Upper Cavity 1306; P67:1-2, Fig. 13) extending from the inlet wall (Inlet Wall; Fig. 13).

Regarding claim 9, Biglarbegian teaches 
the base portion (Base Portion; Fig. 13) extends from a first channel wall (1st Wall; Fig. 13) to a second channel wall (“2nd Wall”; Fig. 13) of the channel (Channel; Fig. 13).

Regarding claim 10, Biglarbegian teaches  
the first channel wall (1st Wall; Fig. 13) and the second channel wall (“2nd Wall”; Fig. 13) are parallel (parallel disclosed in Fig. 13) to the inlet wall (Inlet Wall; Fig. 13).

Regarding claim 11, Biglarbegian teaches  
the channel (Channel; Fig. 13) is formed along a second longitudinal axis (“T”; Fig. 13), wherein the second longitudinal axis is perpendicular to the first longitudinal axis (“L”; Fig. 13).

Regarding claim 12, Biglarbegian teaches   
the channel (Channel; Fig. 13) forms a rectangular opening (the quadrangular shape of “Upper Cavity 1306”; P67:1-2, Fig. 13) through the rectangular structure (the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) of the hollow waveguide  (“a portion 1302 of the upper assembly 104” and “a corresponding portion 1304 of the substrate 206”; P64:2-4, Fig. 13 [having] the waveguide channel 114; P69:11-12, Fig. 1, 13).


	Regarding claim 16, Biglarbegian teaches 
A hollow waveguide (“a portion 1302 of the upper assembly 104” and “a corresponding portion 1304 of the substrate 206”; P64:2-4, Fig. 13 [having] the waveguide channel 114; P69:11-12, Fig. 1, 13

    PNG
    media_image5.png
    769
    508
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    423
    474
    media_image6.png
    Greyscale
  ) configured to transmit energy (generate the electromagnetic signaling; P29:9) to a cooking cavity (intended use for a cooking cavity, and Hudspeth’s microwave cavity 11 can be used as a user specific application such as a cooking cavity) of a microwave device (corresponding microwave antenna device; P26:5) comprising a transition device (the microstrip-to -waveguide transition 224; P64:5, Figs. 1 and 13 among Figs. 1-18 those are all same embodiment

    PNG
    media_image7.png
    349
    544
    media_image7.png
    Greyscale
), the transition device comprising:

an elongated rectangular structure (the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) comprising an inlet wall (Inlet Wall; Fig. 13) and an interior volume (Internal Volume; Fig. 13) extending from the inlet wall along a longitudinal axis  (“L” on the top surface of “1310”; Fig. 13), 

wherein the inlet wall is configured (as structurally designed accepting a plural sizes of “322” smaller than the size of “the open region 328” in Fig. 13 wherein the inlet wall is only structurally configured but does not comprise a transmission line comprising an antenna) to receive a transmission line (a cable interconnect 122; P36:2-3, Fig. 2

    PNG
    media_image8.png
    263
    532
    media_image8.png
    Greyscale
 wherein the inlet wall is only structurally configured but does not comprise a transmission line comprising an antenna) comprising an antenna (“a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3  those are same as “322” and “334” in Fig 13

    PNG
    media_image9.png
    377
    574
    media_image9.png
    Greyscale
 [including] “the upper assembly 104 is in the 0o orientation (e.g., for a transmit mode)”; P38:7-9 wherein “104” in Fig. 1 and “1302” in Fig. 13 with 0o orientation is a transmitter meaning an transmitting antenna and, with 180o, a receiving antenna) that extends through the inlet wall, wherein the antenna forms a (Bottom End; Figs. 3, 13) proximate to the inlet wall and a distal end (the right end of “334”; Fig. 13) configured (“323” designed bigger than “334” in Fig. 13) to extend into the interior volume of the elongated rectangular structure; and

a capacitive (a quarter-wavelength distancing of the probe element and the "back wall" and thus more reliably providing suitable impedance matching characteristics; P27:33-36) channel  (Channel; Fig. 13

    PNG
    media_image10.png
    432
    409
    media_image10.png
    Greyscale
) formed through a width (the length of “1302” on “T”; Fig. 13) of the elongated rectangular structure perpendicular (transverse as disclosed in Fig. 13) to the longitudinal axis, the capacitive channel comprising a base portion (Base Portion; Fig. 13) forming a tuning surface (the outer surface of “Base Portion”; Fig. 13 [including] exciting the probe element 334 via the RF signaling to generate corresponding EM signaling; P69:9-10 meaning consonance of the “corresponding EM signaling” at the “Channel”; Fig. 13), 

(the projected length of “a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3 [onto] the “Base Portion”; Fig. 13) of the antenna in a spaced configuration (the vertical distance as graphically shown in Fig. 13) parallel (parallel as shown in Fig. 13) to the longitudinal axis.

Regarding claim 17, Biglarbegian teaches
further comprising:
a cavity (Upper Cavity 1306; P67:1-2, Fig. 13

    PNG
    media_image11.png
    428
    476
    media_image11.png
    Greyscale
) formed by a first channel wall (1st Wall; Fig. 13) of the capacitive (a quarter-wavelength distancing of the probe element and the "back wall" and thus more reliably providing suitable impedance matching characteristics; P27:33-36) channel (Channel; Fig. 13) and the inlet wall (Inlet Wall; Fig. 13).

Regarding claim 18, Biglarbegian teaches 
(the right end of “334”; Fig. 13) of the antenna (“a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3  those are same as “322” and “334” in Fig 13

    PNG
    media_image9.png
    377
    574
    media_image9.png
    Greyscale
 [including] “the upper assembly 104 is in the 0o orientation (e.g., for a transmit mode)”; P38:7-9 wherein “104” in Fig. 1 and “1302” in Fig. 13 with 0o orientation is a transmitter meaning an transmitting antenna and, with 180o, a receiving antenna) terminates proximate to a second channel wall (“2nd Wall”; Fig. 13) of the capacitive (a quarter-wavelength distancing of the probe element and the "back wall" and thus more reliably providing suitable impedance matching characteristics; P27:33-36) channel (Channel; Fig. 13).

Regarding claim 19, Biglarbegian teaches  
the second channel wall (“2nd Wall”; Fig. 13) of the capacitive (a quarter-wavelength distancing of the probe element and the "back wall" and thus more reliably providing suitable impedance matching characteristics; P27:33-36) channel (Channel; Fig. 13) is spaced apart from the first capacitive wall (1st Wall; Fig. 13) by the base portion (Base Portion; Fig. 13).

Regarding claim 20, Biglarbegian teaches 
the channel (Channel; Fig. 13) extends into the interior volume (Internal Volume; Fig. 13) of the rectangular structure (the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) forming a cavity (Upper Cavity 1306; P67:1-2, Fig. 13) extending from the inlet wall (Inlet Wall; Fig. 13).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US-4335289), Gaisford (US-20010000403).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761